Exhibit 10.2

 

 



AMENDED & RESTATED CONSULTING AGREEMENT

 

This AMENDED & RESTATED CONSULTING AGREEMENT (this “Agreement”) is entered into
effective as of September 1, 2018 by Synthesis Energy Systems, Inc., a Delaware
corporation (“SES”), with a place of business at Three Riverway, Suite 300,
Houston, Texas 77056, and Henmead Enterprises, Inc. (“Consultant”), with a place
of business at 784 Park Avenue, New York, New York 10021.

 

WHEREAS, Harry Rubin, the sole member of the Consultant, currently serves as a
director of SES;

 

WHEREAS, Mr. Rubin has agreed, in his capacity as a member of the board of
directors, to take a lead role in the discussions and negotiations of certain
transactions, including assisting management in attempting to reach a definitive
agreement (the “Services”); and

 

WHEREAS, because of the significant extra time and work involved for Mr. Rubin,
SES desires to enter into a consulting agreement with Mr. Rubin pursuant to
which he will be compensated for additional services that he performs for SES in
his capacity as a director in connection with such transactions.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1.                 Nature of Services. Consultant will generally provide the
Services, including such other related matters as specifically requested by the
President and Chief Executive Officer of SES (the “CEO”).

 

2.                 Term and Termination. SES hereby engages and retains
Consultant as a consultant, and Consultant hereby accepts the engagement,
beginning on the date of this Agreement and continuing on a month-to-month basis
after the date hereof. SES or Consultant may terminate this Agreement at any
time upon ten (10) days written notice to the other party.

 

3.                 Compensation. In consideration for the Services to be
rendered by Consultant, and in addition to the director compensation already
paid to Mr. Rubin for his service as a director, SES shall pay Consultant a
retainer of $3,000 per month. With respect to such compensation, Consultant
shall be paid in accordance with the customary payroll practices of SES and be
subject to such deductions, if any, as are required by applicable law and
regulations. Such amounts shall be payable within five (5) business days of the
end of each fiscal month. Subject to Consultant complying with the policies of
SES regarding the reimbursement of business expenses as in effect from time to
time during the term of this Agreement, SES shall reimburse Consultant for
reasonable business expenses incurred on behalf of SES from time to time in
connection with providing the Services and Consultant shall account to SES for
all such expenses. Consultant will notify the CEO or their delegate via e-mail
prior to anticipated travel and expense incurrence and secure e-mail
authorization from the CEO or other Officer of SES prior to travel and expense
commitments.

 

4.                  Independent Contractor Relationship. Consultant is an
independent contractor and is not an officer, employee, servant, agent, partner
or joint venturer of SES. While the relationship between SES and Consultant is
not an employer/employee relationship, Consultant will nonetheless devote such
amount of its time, knowledge and skills to the business of SES as may be
required or necessary to complete the Services. In the performance of the
Services, Consultant shall not be, and shall not hold itself out to be, an
officer, employee, servant, agent, partner or joint venturer of SES and shall
have no authority to legally bind SES unless expressly authorized to do so in
writing by an authorized executive officer of SES. Consultant warrants that the
Services to be provided hereunder will not cause a conflict with any other
duties or obligations of Consultant to third parties. Consultant shall not
subcontract or assign any of the Services to be performed hereunder without
obtaining the prior written consent of SES. Consultant shall be responsible for
and agrees to pay when due, all taxes, including but not limited to income tax,
self-employment tax, Social Security and withholding taxes on any fees
Consultant receives for the Services.

 

 



 

5.                 Inventions.

 

(a)       All inventions, discoveries, computer programs, data, technology,
designs, innovations and improvements, whether or not patentable and whether or
not copyrightable (together, “Inventions”) related to the business of SES which
are made, conceived, reduced to practice, created, written, designed or
developed by Consultant, solely or jointly with others and whether during normal
business hours or otherwise, during the term of this Agreement or thereafter, if
resulting or directly derived from the confidential information of SES, shall
constitute “works made for hire” for SES within the meaning of the Copyright Act
of 1976, as amended, and shall be the sole and exclusive property of SES.
Consultant hereby assigns to SES all Inventions and any and all related patents,
copyrights, trademarks, trade names, trade secrets and other industrial and
intellectual property rights and applications therefore, in the United States
and elsewhere and appoints any officer of SES as Consultant’s duly authorized
attorney to execute, file, prosecute and protect the same before any government
agency, court or authority. Upon the request, and at the expense, of SES,
Consultant shall execute any instruments and do all things reasonably necessary
or desirable to fully and completely perfect the rights of SES with respect to
any Invention.

 

(b)       Consultant shall promptly disclose to SES all Inventions and will
maintain adequate and current written records of all Inventions, in the form of
notes, sketches, drawings and as may be specified by SES.

 

(c)       Consultant warrants that Consultant has the right to make the
assignments made by Consultant hereunder, and further warrants that none of the
Inventions will infringe or misappropriate any patent, copyright, trademark,
trade secret or other proprietary right of any third party. If notified of a
claim that an Invention infringes any patent, copyright, trademark, trade secret
or other proprietary right of any third party, Consultant shall indemnify and
hold harmless SES and its officers, directors and employees against all costs,
damages, losses and expenses (including reasonable attorneys’ fees) arising from
such claim. Consultant shall also cooperate reasonably, at the expense of SES,
in the defense, settlement or compromise of any such claim.

 

6.                 Proprietary Information. Consultant acknowledges that the
relationship with SES is one of high trust and confidence and that in the course
of providing the Services to SES, Consultant will have access to and contact
with confidential information of SES. Consultant agrees that it will not, during
the term of this Agreement or at any time thereafter, disclose to others, or use
for Consultant’s benefit or the benefit of others, any confidential information
of SES.

 

7.                 Indemnification. Consultant will be provided indemnification
as contemplated by the bylaws of SES and the Indemnification Agreement entered
into between SES and Mr. Rubin dated August 13, 2008.

 

8.                 SES Policies. Consultant has executed, and agree to comply at
all times during the term of this Agreement with, all applicable policies, rules
and regulations of SES, including, without limitation, the Foreign Corrupt
Practices Act Policy of SES and its Code of Business and Ethical Conduct, as
each is in effect from time to time during the term of this Agreement.

 

 



 

9.               Agreement References. All references to “SES” in this Agreement
include any entity which owns or controls, is owned or controlled by, or is
under common control or ownership with, SES.

 

10.             Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery, upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, or upon delivery by nationally-recognized overnight courier,
addressed to the other party at the address shown above (and if to SES, marked
to the attention of the CEO), or at such other address or addresses as either
party shall designate to the other in accordance with this section.

 

11.             Entire Agreement; Amendments; Interpretation. This Agreement
constitutes the entire agreement between the parties. This Agreement may be
amended or modified only by a written instrument executed by both SES and
Consultant. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Texas, without regard to its provisions
governing choice of law.

 

12.             Application. Consultant acknowledges and agrees that its
members, directors, officers, employees, consultants and other representatives
shall observe the provisions of this Agreement, and that Consultant shall be
liable for any breach of this Agreement by any such persons.

 

13.             Assignment. SES may not assign any or all of its rights and
duties under this Agreement at any time without Consultant’s prior written
consent, which will not be unreasonably withheld. Consultant may not assign
Consultant’s rights or duties under this Agreement without the prior written
consent of SES, which may be withheld in their sole discretion. Otherwise, this
Agreement shall be binding upon, and inure to the benefit of, both parties and
their respective successors and assigns.

 

14.             Severability. If a provision of this Agreement or its
application to any party or circumstance, is held invalid or unenforceable in
any jurisdiction, to the extent permitted by law, such provision or the
application of such provision to any party or circumstances other than those as
to which it is held invalid or unenforceable and in other jurisdictions, and the
remaining provisions of this Agreement, shall not be affected.

 

15.             Counterparts. This Agreement may be executed and delivered
(including by facsimile or Portable Document Format (PDF) transmission) in any
number of counterparts with the same effect as if all parties hereto had signed
the same document. Facsimile and other electronic copies of manually-signed
originals shall have the same effect as manually-signed originals and shall be
binding on all parties hereto. All counterparts must be construed together to
constitute one and the same instrument.

 

16.             Miscellaneous. The captions used in this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section hereof.

 

[Signature page follows]

 



 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SES

 

SYNTHESIS ENERGY SYSTEMS, INC.

 

__/s/ DeLome Fair________________________

Delome Fair

President & CEO

 

 

CONSULTANT

 

Henmead Enterprises, Inc.

 



__/s/ Harry Rubin_________________________

Harry Rubin

Chairman

 

 

 

 

 



 



